                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 JOHN DOE,
      Plaintiff,

         v.                                             No. 3:15-cv-160 (VAB)

 HOTCHKISS SCHOOL,
     Defendant.


                     ORDER ON MOTION FOR RECONSIDERATION

       On March 13, 2020, the Court issued an order resolving several issues related to the

settlement of John Doe’s lawsuit against The Hotchkiss School (“Hotchkiss”) for state-law tort

claims related to sexual abuse, and allowed the withdrawal of Mr. Doe’s third set of counsel,

Lieff Cabraser Heimann & Bernstein LLP and Zangari Cohn Cuthbertson Duhl & Grello P.C.

Order, ECF No. 360 (Mar. 13, 2020).

       On March 16, 2020, Mr. Doe’s third set of counsel moved for the Court to reconsider the

portion of its March 13, 2020 order requiring them to assume responsibility for settlement funds

already paid to Mr. Doe and his third set of counsel until the case was resolved. Mot. to

Reconsider, ECF No. 361 (Mar. 16, 2020). According to Lieff Cabraser Heimann & Bernstein

LLP and Zangari Cohn Cuthbertson Duhl & Grello P.C., Mr. Doe had “uncharacteristically not

responded” to their requests for him to either put the funds in an escrow account or to return the

funds so that they could put it into an escrow account. Id. at 2.

       On March 24, 2020, the Court held a telephonic status conference. Minute Entry, ECF

No. 366 (Mar. 24, 2020).

       Consistent with this Court's inherent authority to manage its docket with a “view toward

the efficient and expedient resolution of cases,” see Dietz v. Bouldin, 136 S. Ct. 1885, 1892

                                                  1
(2016), and consistent with the Court’s March 13, 2020 order, the Court orders Mr. Doe and his

third set of counsel—Lieff Cabraser Heimann & Bernstein LLP and Zangari Cohn Cuthbertson

Duhl & Grello P.C.—to place all settlement funds that they still have in an escrow account until

this case is resolved.

        Mr. Doe must return all settlement funds as yet unused to his third set of counsel by

March 27, 2020.

        While Lieff Cabraser Heimann & Bernstein LLP and Zangari Cohn Cuthbertson Duhl &

Grello P.C. are not required to do any legal work on Mr. Doe’s behalf, they remain involved to

the extent stated in this and the Court’s March 13, 2020 order.

        Accordingly, the motion for reconsideration is DENIED.

        SO ORDERED at Bridgeport, Connecticut, this 24th day of March 2020.


                                                       /s/ Victor A. Bolden
                                                     VICTOR A. BOLDEN
                                                     UNITED STATES DISTRICT JUDGE




                                                 2
